Case 3:20-cv-05661-BHS Document 9-1 Filed 08/06/20 Page 1 of 2




              Exhibit A
8/5/2020                                           Summary9-1
                        Case 3:20-cv-05661-BHS Document    | Top Shelf
                                                                 Filed Data
                                                                         08/06/20 Page 2 of 2


  TOPSHELFDATA
  Industry        Retailers        Producers      Pricing   Help     Sign In    Sign Up FREE

    Search for a business



  Industry Intelligence
  Know everything about any cannabis business in Washington state. Learn how.

     Businesses                Industry Stats        Wholesale Prices          Bestselling Retail Products

     Violations

     It's FREE to see historical data from more than a year ago. Try one of our paid plans to see the
     most recent data available. See Pricing



  Industry Stats
  Discover facts about the Washington cannabis industry.


   Summary by Year
           Summary By...                   2014     2015      2016        2017         2018        2019        2020

     Retailer Sales                        $34m    $298m     $603m        $842m        $984m     $1,097m      $428m

     Producer & Processor
                                           $19m    $154m     $374m        $530m        $986m     $1,598m      $457m
     Sales

     Total Sales                           $54m    $452m     $976m      $1,372m      $1,969m     $2,695m      $886m

     Total Taxes                           $13m    $109m     $224m         $311m       $364m       $405m      $150m


   Copyright Data Monks LLC 2020 | Terms | Privacy | Pricing | Blog                             | Help       | Sign In




https://www.topshelfdata.com/industry/wa                                                                                 1/1
